Citation Nr: 1416444	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-22 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to June 1971, including service in the Republic of South Vietnam.  

These matters came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Columbia, South Carolina.  In October 2009, the claim was remanded to the RO so that a Board hearing could be scheduled for the Veteran.  Such a hearing was later accomplished in July 2010 at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing was prepared and has been included in the claims folder for review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has come before the VA claiming that he suffers from hearing loss in both ears along with tinnitus.  The Veteran has claimed that he was exposed to loud, excessive noises while stationed in Vietnam.  He has intimated that the firing of various weapons along with being subjected to loud enemy rifle and artillery noises/sounds damaged his ears and has lead to the development of bilateral hearing loss and tinnitus.  

In response to his claim for benefits, the Veteran underwent a VA Audiological Examination in January 2009.  Upon completion of the exam, the Veteran was diagnosed as suffering from hearing loss of both ears along with tinnitus.  The examiner then opined the following:

	. . . There is no evidence in the veteran's service treatment records to indicate any complaint of hearing loss and/or tinnitus during or within one year after separation from military service.  His entrance and separation audiogram show hearing within normal limits with no worsening of puretone thresholds during military service.  According to Dr. Kyle Dennis, Deputy Director of Speech Pathology and Audiology for the Department of Veterans Affairs, the Institute of Medicine's landmark study on Military Noise Exposure indicated that "there was no scientific basis for delayed or late onset noise-induced hearing loss, i.e. hearing normal at discharge and causally attributable to military noise exposure 20-30 years later.  In cases where there were entrance and separation audiograms and such tests were normal, there was no scientific basis for concluding that and such tests were normal, there was no scientific basis for concluding that hearing loss that develops 20 or 30 years later is causally related to military service.  Therefore, audiologist have no scientific basis for concluding that delayed onset losses exist".  

In formulating this opinion, the VA examiner appeared to rely the opinion of Dr. Dennis who had not examined the Veteran nor reviewed the claims folder.  The VA examiner further indicated that the Veteran had been diagnosed with tinnitus in July of 2001.  The examiner made that statement after she reviewed the private medical records contained in the claims folder.  

Thereafter, the Veteran submitted an August 2010 statement from a private audiologist.  The audiologist noted a "history" of military service noise exposure and then provided a diagnosis of hearing loss in both ears.  Tinnitus was also diagnosed.  

In light of the opinion of the private audiologist, and the VA examiner's impermissible reliance on another physician's opinion and failure to consider the lay assertions of the Veteran, the Board finds that the Veteran should be afforded another VA examination.  

Under the circumstances described above, additional development of the Veteran's claim must be accomplished.  Such development will ensure that the VA has met its duty to assist the Veteran in developing the facts pertinent to his claim, in accordance with the VCAA, and to ensure full compliance with due process requirements.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all sources of medical treatment received or audiological testing accomplished since 1970, to include but not limited to records from any private physician if relevant, and to furnish signed authorizations for release to the VA of private medical records.  Copies of the medical records from all sources should then be requested.  All records obtained should be added to the claims folder.  

The AMC is hereby put on notice that the Veteran has indicated that he received yearly hearing tests at the "Spring Ind Medical Department" and, as such, attempts should be made to obtain those results for inclusion in the record.  

If requests for any private or non-VA federal treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim. 

2.  Schedule the Veteran for a VA audiometric examination to ascertain whether any current bilateral hearing loss or tinnitus is related to service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to the following:

a)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its onset during his period of service or is otherwise related to the Veteran's period of service, including noise exposure;

b)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that tinnitus had its clinical onset during his period of service or is otherwise related to the Veteran's period of service;  

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history and that his report must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific 

3.  If either of the benefits sought on appeal remain denied, issue a supplemental statement of the case; then return the case the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


